DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Giguere (US 8834127). 
Regarding claims 1, 10, and 11, Giguere discloses a wind turbine blade (Figure 2) comprising a system for aerodynamic torsion damping of the wind turbine rotor blade, the system comprising: a wind turbine rotor blade comprising a first aerofoil (16) having a leading edge (26) and a trailing edge (28); and an additional aerofoil (106) coupled to the wind turbine rotor blade by at least one support structure (110), the additional aerofoil comprising a leading edge and a trailing edge, wherein the leading edge of the additional aerofoil is positioned rearward of an elastic axis (E) of the wind turbine rotor blade (Figure 5). The method of attaching the additional aerofoil is implicit in the structure.
Regarding claims 2-3, 6, and 12-13, Giguere discloses system and method according to claims 1 and 11 above. Giguere further discloses the at least one support structure is fixed to the wind turbine rotor blade at a first attachment point, the first attachment point being positioned rearward of the 
Regarding claim 4, Giguere discloses the system according to claim 1 above. Giguere further discloses the additional aerofoil is in line with the chord of the wind turbine rotor blade because the chord of the additional aerofoil is substantially parallel to the chord (126) of the wind turbine rotor blade. 
Regarding claims 9 and 14, Giguere discloses system and method according to claims 1 and 11 above. Giguere further discloses the rotor blade extends between a root (34) and a tip (32), and wherein the additional aerofoil is attached to the wind turbine rotor blade at a distance of between 2/3D and D from the root, wherein D is a total distance from the root to the tip (Figure 2, blade length 44).
Claims 1-4, 6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Fisher (US 8011887).
Regarding claims 1, 10, and 11, Fisher discloses a wind turbine blade (Figure 1) comprising a system for aerodynamic torsion damping of the wind turbine rotor blade, the system comprising: a wind turbine rotor blade comprising a first aerofoil (22) having a leading edge (66) and a trailing edge (68); and an additional aerofoil (112) coupled to the wind turbine rotor blade by at least one support structure (varies; see Figures 2-7; Figure 5 as an example utilizes support structure 154), the additional aerofoil comprising a leading edge and a trailing edge, wherein the leading edge of the additional aerofoil is positioned rearward of an elastic axis (E) of the wind turbine rotor blade (Figures 2-7). The method of attaching the additional aerofoil is implicit in the structure.
claims 2-3, 6, and 12-13, Fisher discloses system and method according to claims 1 and 11 above. Fisher further discloses the at least one support structure is fixed to the wind turbine rotor blade at a first attachment point, the first attachment point being positioned rearward of the elastic axis (E) of the wind turbine rotor blade (Figures 2-7, attached at the rear of the blade), and the additional aerofoil is offset from a chord (Figure 7) of the rotor blade in a direction normal to the chord of the rotor blade, and by virtue of location will generate lift rearward of the elastic axis of the rotor blade. The chord of the additional aerofoil is substantially parallel to the chord of the wind turbine rotor blade (Figures 2-7, the aerofoils are substantially parallel in their chord orientation).
Regarding claim 4, Fisher discloses the system according to claim 1 above. Fisher further discloses the additional aerofoil is in line with the chord of the wind turbine rotor blade (Figures 5-6).
Regarding claims 9 and 14, Giguere discloses system and method according to claims 1 and 11 above. Fisher further discloses the rotor blade extends between a root and a tip (Figure 1), and wherein the additional aerofoil is attached to the wind turbine rotor blade at a distance of between 2/3D and D from the root, wherein D is a total distance from the root to the tip (Figure 2, blade tip 54 and blade root 56).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 8011887) in view of Eisenberg (US 8777580).
Fisher discloses the system according to claim 4 above. Fisher further discloses the leading edge of the additional aerofoil is spaced from the trailing edge of the rotor blade by a distance (Figures 5-6).
Fisher fails to teach the leading edge of the additional aerofoil is spaced from the trailing edge of the rotor blade by a distance of at least 5% length of chord of the rotor blade.
Eisenberg teaches multiple wind turbine blade arrangements with the fixing of additional aerofoils to the main rotor blade. Specifically, the rotor blade includes a leading edge (32) and a trailing edge (34). An additional aerofoil (62, 62A, 62B) is arranged at the trailing edge. Multiple embodiments (Figures 12-14) show different distances between the trailing edge of the rotor blade and the leading edge of the additional aerofoil. Changing the distance affects the flow on the additional aerofoil (flow 66), and if there is little to no distance there is more suction force on the additional aerofoil and less force on the pressure side of the aerofoil. The distance varies with the moment arms required to counteract the forces on the main blade, and the optimization of the of flow recirculation at the trailing edge to improve flow attachment.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the trailing edge of the rotor blade and the leading edge of the additional aerofoil of Fisher such that the leading edge of the additional aerofoil .
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giguere (US 8834127) or Fisher (US 8011887) in view of Fuglsang (US 8834130).
Giguere and Fisher each disclose the system according to claim 1 above.
Giguere and Fisher fail to teach a second additional aerofoil coupled to wind turbine rotor blade by a second support structure, the second additional aerofoil comprising a leading edge and a trailing edge, and wherein the leading edge of the second additional aerofoil is positioned rearward of the elastic axis (E) of the wind turbine rotor blade, and the additional aerofoil is positioned on a first side of the wind turbine rotor blade and the second additional aerofoil is provided on a second side of the of the wind turbine rotor blade opposite to the first side, the first and second sides extending between the leading edge and the trailing edge of the wind turbine rotor blade. 
Fuglsang teaches a wind turbine rotor blade (10) which includes an additional aerofoil (70) and a second additional aerofoil (100) both coupled to the wind turbine rotor blade by a support structure (110), the first and second additional aerofoil comprising a leading and trailing edge. The first and second aerofoils are positioned on opposite sides of the wind turbine rotor blade (Figures 4, 7, and 8). 
Because Giguere and Fisher both disclose a system for a wind turbine rotor blade utilizing an additional aerofoil coupled to the wind turbine rotor blade, and because Fuglsang similarly teaches utilizing an additional aerofoil coupled to the wind turbine rotor blade and provides multiple examples of utilizing multiple additional aerofoils including positioning them on opposite sides of the main rotor blade, and the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Giguere and Fisher 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ireland (US 10718313), Grabau (US 20090232656), and Shepschelovich (US 10144499) each teach a main wind turbine rotor blade with the utilization of at least one additional aerofoil attached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745